DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 11/09/2020 and 11/24/2020. 
Claims 8 and 15 have been cancelled by the Applicant.  
	Claims 1 – 3, 5, 9 – 14, 16, 17, and 19 have been amended by the Applicant.
	Claims 1 – 7, 9 – 14, and 16 – 20 have been examined and are currently pending. 

Response to Amendment
	The 35 U.S.C. §101 rejection of claims 1 – 7, 9 – 14, and 16 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 7, 9 – 14, and 16 – 20 are withdrawn pursuant Applicant's amendments to the claims, and Applicant’s remarks with regard to the prior art. See Allowable Subject Matter section below for further discussion and analysis. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 7, 9 – 14, and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 7, 9 – 14, and 16 – 20, under Step 2A claims 1 – 7, 9 – 14, and 16 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 16 as representative, claim 16 recites: 
Regarding claim 16, a computing system, comprising one or more processors and a memory coupled to the one or more processors, the memory storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising:
receiving item information from a first seller over a computer network, the item information including a plurality of items offered for sale by the first seller, including a first item;
storing the item information from the first seller in an item catalog data store; 
receiving, from a first user over the computer network, a first image that includes a representation of an item, wherein the first user and the first seller are different;
determining a probabilistic score for each of the plurality of items offered for sale by the first seller according to, at least in part, a computer-executed similarity measure of the item represented in the first image and the plurality of items offered for sale by the first seller;
determining, based at least in part on the probabilistic scores of the plurality of items offered for sale by the first seller, that the item represented in the first image corresponds with the first item offered for sale by the first seller;
associating the first image with the first item; 
and presenting, over the computer network, to the first user the first image, an identification of the first seller, and a purchase control that is selectable by the first user to initiate a purchase of the first item from the first seller.
These limitations recite organizing human activity, such as by performing commercial interactions [see October 2019 Update: Subject Matter Eligibility]. This is because the limitations above recite a series of steps by which a product can be identified in images and associated with sellers in order to provide purchasing opportunities to users. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again October 2019 Update: Subject Matter Eligibility].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 16 does recite additional elements, including a computing system comprising one or more processors and a memory coupled to the one or more processors. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 16 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 16, taken individually or as a whole the additional elements of claim 16 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 16 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:

•    storing and retrieving information in memory (e.g. storing the item information in an item catalog data store, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 16 do not add anything further than when they are considered individually.
In view of the above, representative claim 16 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 9, recite substantially similar limitations as claim 16. Claims 1 and 9 are rejected under substantially similar rationale as seen above for claim 16. 
Dependent claims 2 – 7, 11 – 14, and 17 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 7, 11 – 14, and 17 – 20 recite more complexities descriptive of the abstract idea itself, such as by describing the type of item data is collected, where the item data is stored, where the item data is obtained from, and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 7, 11 – 14, and 17 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 16.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 7, 11 – 14, and 17 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 16, the limitations of claims 2 – 7, 11 – 14, and 17 – 20 they amount to nothing more than the 
Lastly, under step 2B, dependent claims 2 – 7, 11 – 14, and 17 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 7, 11 – 14, and 17 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting
	

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Examiner notes that Applicant’s remarks are incorporated fully herein [see Remarks, 11/24/2020, pages 9 – 11].
Applicant argues that “regarding integration into a technical, practical application, independent Claim 1 recites, inter alia, communication (both in receiving user-supplied images and sending responsive communications) over a computer network. Additionally, Claim 1 recites processing a received image by a “computer processor executing one or more image processing algorithms to determine item information related to the item” represented in the image. Further still, Claim 1 now recites determining probabilistic scores for third-party supplied images based on computer-executed similarity measures. Clearly, these operations are not within the purview of human organization, instead implementing a practical application of technology, i.e., via computer execution, to identify an item within an image and match the item within the received image to another image of a third-party, in addition to facilitating the purchase of the item from a third-party vendor. Indeed, the recited subject matter of independent Claim 1 must be viewed as a technical and practical application.”
Examiner respectfully disagrees.  First it is noted that the claim as a whole is directed to identifying products in images that are available for sale from a seller, and allowing a user to purchase said products from said sellers, this is a commercial activity, and as such falls under the Certain Methods of Organizing Human Activities subgroup of abstract ideas. Further, when evaluating whether any of the additional elements in the claims integrate the judicial exception into a practical application, the Examiner considers whether the claims (1) include an improvement to the functioning of the computer, or an improvement to other technology or technical field, (2) whether the abstract idea is implemented in conjunction with a particular machine or manufacture that is integral to the claim, or (3) whether the judicial exception (e.g. the abstract idea) is applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. In view of the 3 relevant areas of evaluation above, the Examiner notes that:
The instant claims are not sufficient to show an improvement in computer functionality, or any other technology or technical field. Specifically, it is asserted that the technological elements in the claims are utilized merely as tools to execute the claimed process. According to MPEP 2106.05(a)(II) to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. 
The instant claims do not require the use of a particular machine, or a unique combination of computing elements. According to MPEP 2106.05(b) a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Further, where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.
The instant claims fail to show that the claimed computing elements have any integral functionality in the claim beyond merely executing the claimed steps of the process recited at a high level of generality. According to MPEP 2106.05(f) the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Further, a claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more.
In view of above, the Examiner asserts that the instant claims do not integrate the recited abstract idea in a meaningful way. 

“that the elements of the claim amount to significantly more than the judicial exception. Indeed, the computer execution of a similarity measure in determining probabilistic scores for images, all for identifying which third-party image is a representation of an item within a user-supplied image, clearly falls outside of any “abstract idea” and adds significantly more (in regard to technical improvements) to the claims.”. 
Examiner respectfully disagrees. Similarly to the discussion above, the claimed computing elements of the instant claims are performed on generic computing devices, performing basic functions of data transmission and analysis are not enough to integrate the claimed abstract idea in a meaningful way.  The claimed steps associated with image analysis and score determination are recited at a high level of generality and fail to show any integral use of the computing elements. Further, there is no specificity to any processing algorithms that are associated with the image analysis or score calculation steps that could provide any potential improvement to technical fields associated with image analysis or computer processing. Additionally, there is no evidence that there exists a technological process that is solved by the instant claims, and there is no technological solution that is provided by the claims. Ultimately, for the same reasons as discussed above the instant claims do not integrate the recited abstract idea in a meaningful way or provide a practical application. 

Allowable Subject Matter
Claims 1 – 7, 9 – 14, and 16 – 20 are allowed over the prior art. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to combination of features are as follows (emphasis added): 
Regarding claim 1, a computer-implemented method, comprising:
receiving, from a user of a management service over a computer network, an image that includes a representation of an item;
processing the image by at least one computer processor executing one or more image processing algorithms to determine item information related to the item, wherein the item information comprises, at least, a feature vector of the item represented in the image, and wherein the feature vector of the item is generated by the execution of at least one image processing algorithm by the at least one computer processor;
selecting an item category for the item represented in the image from a plurality of item categories according to similarities of one or more characteristics of the item to one or more characteristics associated with the plurality of item categories; 
associating the image with the selected item category;
determining a probabilistic score for each of a plurality of items associated with the selected item category according to, at least in part, a computer-executed similarity measure of the feature vector of the item represented in the image to feature vectors of the plurality of items associated with the selected item category;
selecting a first item of the plurality of items associated with the selected item category according to the probabilistic score of the first item;
 determining a plurality of potential sellers of the first item;
requesting, over the computer network, from each of the potential sellers, a confirmation as to whether the first item is offered for sale by the potential sellers;
receiving a confirmation from a seller of the plurality of potential sellers confirming that the seller offers the first item for sale;
associating the image with the seller and storing the association in a mapping data store; 
and presenting the image and a purchase control to the second user over the computer network, wherein the purchase control enables purchase by the second user of the first item from the seller.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Yuan and Cheung [see Non-Final Rejection, 07/09/2020, pages 7 – 21]. 
As seen in the Non-Final Rejection, the primary reference Yuan was cited because it disclosed numerous limitations of the instant claim 1. The Examiner notes that contrary to Applicant’s assertions, Yuan also teaches selecting an item category for the item represented in the image from a plurality of item categories according to similarities of one or more characteristics of the item by disclosing determining and item “type” [see at least 0097]. However, the Examiner agrees that Yuan fails to teach the determination of a probabilistic score between the item in the received image and items associated with the selected category. Further, in view of Applicant’s amendments Yuan also fails to teach or suggest wherein the item information comprises, at least, a feature vector of the item represented in the image, and wherein the feature vector of the item is generated by the execution of at least one image processing algorithm; and determining a probabilistic score for each of a plurality of items associated with the selected item category according to, at least in part, a computer-executed similarity measure of the feature vector of the item represented in the image to feature vectors of the plurality of items associated with the selected item category. 
Considering the secondary reference Cheung, the Examiner agrees with the Applicant that Cheung fails to teach or suggested item categories, as well as determining a probabilistic score of wherein the item information comprises, at least, a feature vector of the item represented in the image, and wherein the feature vector of the item is generated by the execution of at least one image processing algorithm; and determining a probabilistic score for each of a plurality of items associated with the selected item category according to, at least in part, a computer-executed similarity measure of the feature vector of the item represented in the image to feature vectors of the plurality of items associated with the selected item category.
A newly added reference Bhardwaj [see PTO-892 Form, Reference A] is cited herein because it teaches the idea of assigning scores based on products identified in images and their matching to specific categories [see at least 0098]. Bhardwaj fails to teach or suggest that the said “determining” is based on similarity measure of the feature vector of the item represented in the image to feature vectors of the plurality of items associated with the selected item category.
Another reference Gokturk [see PTO-892 Form, Reference B] is cited herein because it teaches vector generation that carries values that identify or are descriptive of various features [see 0117 – 0125], further Gokturk teaches a classifier that determines an overall matching score to one or more of the records, which could include associations to categories [see at least 0077]. While Gokturk does disclose the idea of calculating scores and matching items to categories Gokturk fails to teach or suggest determining a probabilistic score for each of a plurality of items associated with the selected item category according to, at least in part, a computer-executed similarity measure of the feature vector of the item represented in the image to feature vectors of the plurality of items associated with the selected item category.
Examiner asserts that while the claimed components of the present invention are known in the art (e.g. utilizing feature vectors, calculating scores based on product category matching, etc.) it can be specific combination of steps that result in matching products identified in images to sellers and allowing users to purchase said products.  
In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 9 and 16, recite substantially similar limitations as claim 1 and as such is allowable based on a same rationale as seen above for claim 1.
Dependent claims 2 – 7, 10 – 14, and 17 – 20, are allowed based on their dependencies to claims 1, 9, and 16. 
In view of the Allowable Subject Matter discussion above the Examiner asserts that claims 1 – 7, 9 – 14, and 16 – 20 are allowed over the prior art but remain rejected under 35 U.S.C. 101. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619